Case: 16-20737      Document: 00513981399         Page: 1    Date Filed: 05/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-20737                              FILED
                                  Summary Calendar                         May 5, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS ROBERTO RAMIREZ CASTILLO, also known as Luis Roberto Ramirez,
also known as Luis Roberto Ramirez-Castillo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-177-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Luis Roberto Ramirez
Castillo raises an argument that is foreclosed by United States v. Rodriguez-
Salazar, 768 F.3d 437, 437-38 (5th Cir. 2014). In Rodriguez-Salazar, 768 F.3d
at 437-38, we rejected the argument that the Texas offense of theft is broader
than the generic, contemporary definition of theft because the Texas offense,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20737     Document: 00513981399   Page: 2   Date Filed: 05/05/2017


                                No. 16-20737

which includes theft by deception, may be committed by taking property with
the owner’s consent.    Accordingly, the motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                      2